PER CURIAM.
Made In the USA Foundation, Inc., and Joel D. Joseph appeal the district court’s order dismissing their suit. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Made in the USA Foundation, Inc. v. America Online, Inc., No. CA-00-1072-A (E.D.Va. filed Aug. 23, 2000; entered Aug. 24, 2000). We deny Appellees’ motion for Fed.RApp.P. 38 sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.